LIBERTY ALL-STAR® EQUITY FUND PORTFOLIO MANAGEMENT AGREEMENT SUSTAINABLE GROWTH ADVISERS, LP June 3, 2016 Re: Portfolio Management Agreement Ladies and Gentlemen: Liberty All-Star Equity Fund (the “Fund”) is a diversified closed-end investment company registered under the Investment Company Act of 1940, as amended (the “Act”), and is subject to the rules and regulations promulgated thereunder. ALPS Advisors, Inc. (the “Fund Manager”) evaluates and recommends portfolio managers for the assets of the Fund, and the Fund Manager or an affiliate of the Fund Manager is responsible for the day-to-day Fund administration of the Fund. 1. Employment as a Portfolio Manager.
